20-2800
     Vasquez v. Garland
                                                                                BIA
                                                                           Ruehle, IJ
                                                                        A209 449 607
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 2nd day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RICHARD C. WESLEY,
 9            MICHAEL H. PARK,
10            BETH ROBINSON,
11                 Circuit Judges.
12   _____________________________________
13
14   UBERTO GALICIA VASQUEZ,
15            Petitioner,
16
17                        v.                                  20-2800
18                                                            NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Frederick P. Korkosz, Esq.,
25                                        Albany, NY.
26
27   FOR RESPONDENT:                      Brian Boynton, Acting Assistant
28                                        Attorney General; Keith I.
 1                                    McManus, Assistant Director;
 2                                    Rachel L. Browning, Trial
 3                                    Attorney, Office of Immigration
 4                                    Litigation, United States
 5                                    Department of Justice, Washington,
 6                                    DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Uberto Galicia Vasquez, a native and citizen

12   of Guatemala, seeks review of an August 3, 2020, decision of

13   the   BIA    affirming   an   August     24,   2018,   decision   of    an

14   Immigration     Judge    (“IJ”)     denying    his     application     for

15   withholding of removal.       In re Uberto Galicia Vasquez, No. A

16   209 449 607 (B.I.A. Aug. 3, 2020), aff’g No. A 209 449 607

17   (Immig. Ct. Buffalo Aug. 24, 2018).            We assume the parties’

18   familiarity with the underlying facts and procedural history.

19         We have reviewed the IJ’s decision as modified by the

20   BIA, i.e., minus the IJ’s adverse credibility determination

21   because the BIA assumed credibility.            See Xue Hong Yang v.

22   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).                We

23   review      factual   findings     for   substantial     evidence      and

24   questions of law de novo.         Weng v. Holder, 562 F.3d 510, 513

                                         2
 1   (2d Cir. 2009); see also 8 U.S.C. § 1252(b)(4)(B) (“the

 2   administrative findings of fact are conclusive unless any

 3   reasonable adjudicator would be compelled to conclude to the

 4   contrary”).

 5         To qualify for withholding of removal, Vasquez had to

 6   show past persecution or that he will “more likely than not”

 7   be persecuted in the future.        8 C.F.R. § 1208.16(b); see Wei

 8   Sun   v.   Sessions,   883   F.3d       23,   27–28   (2d    Cir.   2018)

 9   (“Eligibility for withholding of removal requires a clear

10   probability of persecution, i.e., it is more likely than not

11   that the alien would be subject to persecution.” (ellipsis

12   and quotation marks omitted)).           The agency did not err in

13   finding that Vasquez failed to show past harm that rose to

14   the   level   of   persecution   or      that   his   fear    of    future

15   persecution was objectively reasonable.

16         Vasquez testified that members of a drug cartel left

17   “papers” at his home telling his family he had to sell drugs

18   or the family “was going to pay for it” and that sometime in

19   2014 he received a call from people he could not identify

20   asking him to take drugs from one place to another, or across

21   the border.    He could not recall if he received one or two


                                         3
 1   calls, but the caller threatened to kill him or someone in

 2   his family if he did not sell drugs.            He reported the call

 3   to the police but could not give the caller’s name because he

 4   did not know it.      He was never physically harmed, and he did

 5   not receive threats during the five months before he left

 6   Guatemala in 2015.          Vasquez testified that that the only

 7   physical harm to him or his family was that his sister was

 8   killed in 2018; but he did not know who killed her or why.

9    Based on this record, the agency reasonably determined that

10   Vasquez did not demonstrate harm rising to the level of past

11   persecution.    See Ci Pan v. U.S. Att’y Gen., 449 F.3d 408,

12   412 (2d Cir. 2006) (noting that courts have “rejected [past

13   persecution] claims involving ‘unfulfilled’ threats”); see

14   also Jiang v. Gonzales, 500 F.3d 137, 141 (2d Cir. 2007) (an

15   applicant cannot claim persecution based on harm to a family

16   member unless the harm was on account of the same protected

17   ground   that   was   the   basis   of   the   asylum   claim   and   the

18   applicant was “within the zone of risk” when the family member

19   was harmed).

20       Vasquez also failed to establish “a clear probability”

21   of future persecution, i.e., that it was “more likely than


                                         4
 1   not” that he would be persecuted if he returned to Guatemala.

 2   Wei Sun, 883 F.3d at 27–28; see also 8 C.F.R. § 1208.16(b)(2).

 3   He testified that he stayed in Guatemala for five months

 4   without incident after the last threat; his mother, wife, and

 5   daughter remained unharmed and had no further communications

 6   from cartels or drug dealers; and he had no evidence to

 7   connect his sister’s death in 2018 to the threats he received

 8   before he left Guatemala.       See Huang v. U.S. INS, 421 F.3d

 9   125, 129 (2d Cir. 2005) (“In the absence of solid support in

10   the record . . . [applicant’s] fear is speculative at best.”).

11       Because the agency did not err in finding that Vasquez

12   failed to meet his burden to show past persecution or a clear

13   probability of future persecution, we need not consider his

14   remaining arguments regarding the Guatemalan government’s

15   ability   to   protect   him   or   whether   his   social   group   is

16   cognizable.    See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)

17   (“As a general rule courts and agencies are not required to

18   make findings on issues the decision of which is unnecessary

19   to the results they reach.”).

20




                                         5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6